


110 HR 4671 IH: To extend the temporary suspension of duty on Phosphinic

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4671
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Langevin
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on Phosphinic
		  acid, diethyl-, aluminum salt with synergists and encapsulating
		  agents.
	
	
		1.Phosphinic acid, diethyl-,
			 aluminum salt with synergists and encapsulating agents
			(a)In
			 generalHeading 9902.22.43 of
			 the Harmonized Tariff Schedule of the United States (relating to Phosphinic
			 acid, diethyl-, aluminum salt with synergists and encapsulating agents) is
			 amended by striking 12/31/2009 and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
